Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 1 of 13 PageID: 908




                             EXHIBIT 1
      Case 2:19-cv-09039-SDW-LDW DocumentPENDING/REGISTERED
                        WWE TRADEMARKS    13-1 Filed 04/12/19 Page
                                                               WITH2 of 13 PageID: 909
                THE UNITED STATES PATENT AND TRADEMARK OFFICE (“U.S. PTO”)


MARK                       REG/ SERIAL#(s)                          MARK           REG/ SERIAL#(s)

                           4,735,547; 4,731,795; 4,735,546;         WRESTLEMANIA   1,432,884; 1,863,534; 2,625,125;
                           4,625,255; 4,727,923; 4,675,657;                        2,881,508; 3,351,858; 3,351,859;
                           4,538,209; 4,689,839; 4,689,835;                        3,727,338; 3,727,339; 4,285,112;
                           4,538,210; 4,614,144; 4,645,471;                        4,923,842
                           4,552,144; 5,291,266

                           4,645,471                                               4,285,112


         (Color Version)

WWE                        2,772,683; 3,056,074; 3,541,936;                        3,960,447
                           4,451,697; 3,538,710; 3,489,357;
                           3,412,176; 3,412,177; 3,541,956;
                           3,621,017

WORLD WRESTLING            2,818,358; 2,772,677; 2,757,599;                        3,042,792; 3,115,074; 3,473,626
                           2,754,499; 2,870,426; 2,902,203;
ENTERTAINMENT
                           2,917,910; 3,585,170; 3,585,171

                           3,691,5884,220,594                                      2,757,596; 2,754,495; 2,846,450;
                                                                                   2,799,228; 2,751,436; 2,757,597;
                                                                                   2,765,751; 2,751,437; 4,756,090;
       (Color Version)                                                             3,412,169; 3,412,170

                           4,687,331                                               4,032,288; 4,006,983




                           4,871,102                                               2,968,039




                           5,182,283; 5,177,091                                    1,574,169; 1,348,618



                           86/900,547; 86/900,534; 86/900,716                      4,123,178




                           88297004




                           3,627,500; 3,755,039                                    4,865,510




                           4,593,423; 85/708,147                                   86/341,786; 86/348,537; 86/348,567;
                                                                                   86/348,577



                                                                1
      Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 3 of 13 PageID: 910
MARK                  REG/ SERIAL#(s)                           MARK                  REG/ SERIAL#(s)

                      86/341,769; 86/341,802; 86/341,811;                             4,614,144
                      86/348,587




                      3,720,155; 86/501,868; 86/501,883                               4,552,144




                      4,031,024                                                       3,894,082




                      5,586,551; 86/704,311; 86/704,296;                              87/381,426
                      86/704,322; 86/704,159




                      88104920




619                   4,675,811                                 LEAGUE OF NATIONS     86/835,228; 86/835,579

ADAM ROSE             86/425,743                                LEGEND KILLER         3,759,319; 3,276,609

ALBERTO DEL RIO       4,328,835; 4,332,424                      LEGENDARY             4,436,755

ALEX RILEY            4,594,271                                 LEGION OF DOOM        87062660

ALEXA BLISS           87134875                                  LEPRECHAUN: ORIGINS   85/584,680

ALICIA FOX            86/090,782                                LITA                  86/716,546

A-LIST                4,049,974                                 LUKE GALLOWS          87014049

AMERICAN ALPHA        86/855,122                                LUKE HARPER           86/924,992

AMERICAN WRESTLING    1,410,887                                 LUNATIC FRINGE        86/370,180; 86/370,187; 86/370,179
ASSOCIATION

ANTONIO CESARO        86/269,574                                MANIA                 86/557,373

APOLLO NATION         86/721,632                                MANKIND               3,848,186

ARMAGEDDON            2,807,405; 2,801,333                      MARIA                 3,752,689

ASUKA                 86/753,293                                MARK HENRY            3,752,693

A-TRAIN               3,419,749                                 MARYSE                87061776



                                                            2
      Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 4 of 13 PageID: 911
MARK                  REG/ SERIAL#(s)                           MARK                   REG/ SERIAL#(s)

AUSTIN 3:16           2,313,120; 2,299,461; 2,299,462           MEXAMERICAN            86/798,849

AWA                   1,401,633; 4,863,983; 86/306,286;         MEXICOOLS              3,252,431
                      86/380,916; 86/943,682; 87/815,817

BACKLASH              2,642,926; 2,627,703; 2,771,710           MICHAEL MCGILLICUTTY   4,096,087

BAD BLOOD             3,174,728; 3,199,302                      MICHAEL TARVER         3,934,005

BALOR CLUB            86/583,739                                MIKE KNOX              3,469,661

BAM NEELY             3,720,981                                 MNM                    3,450,870; 78/606,874

BATISTA               3,084,462; 3,119,128; 3,084,463;          MOJO RAWLEY            87134923
                      3,404,371

BE A STAR             4,760,595; 86/899,213                     MONEY IN THE BANK      3,532,434; 3,949,008; 3,949,010;
                                                                                       3,949,009; 4,358,310; 3,945,864

BECKY LYNCH           86/925,632                                MONTEL VONTAVIOUS      3,731,900
                                                                PORTER

BE LIKE NO ONE        87/365,362; 87/365,023; 87/364,997;       MR. MCMAHON            3,048,616; 3,419,750
                      87/364,994

BELLA TWINS           4,809,017                                 MR. PERFECT            2,003,188

BENDING THE RULES     4,388,467                                 MVP                    3,525,024

BETH PHOENIX          3,801,534                                 NAOMI                  86/429,964

BEYOND THE RING       4,822,923; 86/170,564                     NATALYA                86/086,127

BIG BOSS MAN          3,469,974                                 NATURE BOY             3,941,046

BIG E LANGSTON        4,841,827                                 NEVER GIVE UP          4,777,712

BIG RED               86/466,331                                NEVER GIVE UP BY       85/927,376
                                                                JOHN CENA

BIG SHOW              2,696,880; 3,069,207; 3,218,574;          NEVILLE                86/683,943
                      4,014,404; 86/822,412

BLAST AREA            2,659,716                                 NEW YEARS              3,298,836
                                                                REVOLUTION

BOBBY ROODE           87214988                                  NIA JAX                87134863

BO DALLAS             86/425,734                                NIGHT OF CHAMPIONS     3,589,378; 3,747,410; 3,925,939;
                                                                                       3,747,411

BODY DONNAS           2,220,008                                 NIKKI BELLA            86/429,958

BOOKER T              3,234,256; 3,230,536; 3,142,989           NOAM DAR               87214298

BOOTS TO ASSES        4,838,528                                 NO MERCY               2,757,508; 2,803,552; 4,616,254

BOOTY O               86/939,876; 86/939,871                    NO WAY JOSE            86/868,289

BRAD MADDOX           86/429,985                                NO WAY OUT             2,453,023; 2,625,121; 4,388,956


                                                            3
       Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 5 of 13 PageID: 912
MARK                    REG/ SERIAL#(s)                          MARK                REG/ SERIAL#(s)

BRADSHAW                2,939,820                                NVRGVUP             2,341,582; 3,176,335

BRAUN STROWMAN          86/925,015                               NWO                 2,120,098; 2,120,099

BRAY WYATT              86/665,296                               NWO NEW WORLD       2,972,641; 2,993,019; 4,875,586
                                                                 ORDER

BREAKING GROUND         86/733,794                               NXT                 3,854,998; 77/918,577; 86/220,806;
                                                                                     86/220,794; 86/220,779

BRIAN KENDRICK          87219196                                 NXT ROOKIE          3,945,854

BRIE BELLA              86/429,950                               NXT TAKEOVER        86/261,560; 86/806,888

BRING IT TO THE TABLE   87295086                                 NXT: ARRIVAL        86/189,367; 86/189,609; 86/189,267

BROCK LESNAR            86/925,032                               ONE NIGHT STAND     3,785,401; 3,785,402

BRODUS CLAY             4,712,804                                OVER THE LIMIT      3,949,006; 3,949,007; 4,361,681;
                                                                                     3,945,862

BUBBA RAY DUDLEY        3,620,864                                PAIGE               86/422,215

CAMP WWE                86/579,889                               PAUL BURCHILL       3,720,960

CARLITO                 3,971,009; 3,848,416; 3,898,466          PIT BULLS           3,902,166

CARMELLA                87214280                                 PRIMO COLON         3,936,563

CEDRIC ALEXANDER        87214286                                 RANDY ORTON         2,957,044; 3,059,530; 3,059,531;
                                                                                     3,059,535

CELTIC WARRIOR          4,863,926; 86/557,265                    RANJIN SINGH        3,720,962

CENA                    86/664,519                               RAW                 2,396,746; 2,086,903; 4,125,983;
                                                                                     4,804,352; 86/610,604; 87/562,709

CENATION                4,522,307; 4,471,264; 86/383,836;        RAW ACTIVE          85/626,795
                        86/886,605

CHARLOTTE               86/925,738                               RAW TALK            87220699

CHERRY                  3,632,051                                REDNECK RECKIN'     86/533,507
                                                                 COMPANY

CHRIS JERICHO           2,384,740; 3,924,748; 3,130,651          REY MYSTERIO        2,972,939; 3,124,385; 3,209,567

CHRIS MASTERS           3,240,451                                RICH SWANN          87214303

CHRISTIAN               4,017,648; 4,358,308; 3,648,789          RIC FLAIR           4,658,715; 86/824,697; 86/824,704

CLASH OF CHAMPIONS      87067543; 87067524; 87067514             RIKISHI             2,807,414

CLEAR WATER             86/790,672; 86/790,703; 86/790,686       RIP 'EM             4,580,634
PICTURES

CO-BRO                  4,675,801                                RISE ABOVE CANCER   86/742,929; 86/742,923

CODY RHODES             3,696,328                                RISE ABOVE HATE     86/825,619

COLIN CASSADY           87/014,026                               ROB VAN DAM         3,276,175
                                                             4
    Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 6 of 13 PageID: 913
MARK                REG/ SERIAL#(s)                    MARK                REG/ SERIAL#(s)

CONNOR’S CURE       86/903,969                         ROBBIE MCALLISTER   3,767,980

CRUISERWEIGHT       5,084,008; 87/064,203              ROCKPOCALYPSE       4,760,711
CLASSIC

CRUSH CLOTHING      85/927,474; 85/927,428             ROMAN REIGNS        4,614,890; 86/819,169; 86/819,175

CRUSH COUTURE       85/909,787                         ROSA MENDES         86/087,216

CRUSH GEAR          85/921,244; 85/921,211             ROYAL RUMBLE        4,002,779; 3,845,745; 1,972,560;
                                                                           1,930,440; 2,681,135; 2,618,355

CRUSH WEAR          85/921,201                         R-TRUTH             3,720,963

CRYME TYME          86/724,841                         RUSEV               4,915,478

CURT AXEL           4,534,733                          RYBACK              4,262,738

CURT HAWKINS        4,047,340                          SAMI ZAYN           86/626,272

CURTIS AXEL         4,841,829                          SANTINO MARELLA     3,676,967

CYBER SUNDAY        3,478,412                          SASHA BANKS         86/925,636

DAMIEN SANDOW       4,809,116                          SATURDAY NIGHT'S    3,832,577
                                                       MAIN EVENT

DANA BROOKE         87/073,846                         SAWFT               87/238,570

DANIEL BRYAN        3,933,993; 4,846,724               SCOTTY 2 HOTTY      3,107,710

DARREN YOUNG        3,933,997                          SETH ROLLINS        4,841,810; 86/763,866; 86/808,287

DAVID HART SMITH    3,994,401                          SHANE MCMAHON       3,130,690

DAVID OTUNGA        3,930,734                          SHAWN MICHAELS      3,130,643; 3,412,626; 3,230,534

DEAN AMBROSE        4,470,627                          SHEAMUS             3,892,393; 86/886,576

DECEMBER TO         3,402,365                          SHELL SHOCKED       86/864,380
DISMEMBER

DELICIOUS           3,871,264                          SHELTON BENJAMIN    3,127,655

DEMON KING          87138656; 87138642; 87138638       SHOWTIME PERCY      4,143,282
                                                       WATSON

DEUCE               3,525,025                          SIMON GOTCH         87073802

D-GENERATION X      3,728,991                          SIN CARA            4,440,573; 4,485,548; 4,471,255;
                                                                           4,384,485

DH SMITH            3,828,725                          SKIP SHEFFIELD      3,934,004

DIVAS OF DOOM       4,121,920                          SKULL KING          86/359,823; 86/359,826; 86/360,594

DOINK THE CLOWN     1,994,733                          SLAMMY              2,267,980

DOLPH ZIGGLER       3,923,812                          SLAYOMI             86/392,334


                                                   5
       Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 7 of 13 PageID: 914
MARK                   REG/ SERIAL#(s)                           MARK                REG/ SERIAL#(s)

DOMINO                 3,525,026                                 SMACKDOWN           2,941,520; 2,928,460; 4,052,024;
                                                                                     4,672,593

DREW GULAK             87/214,383                                SMACKDOWN VS. RAW   3,909,934

DREW MCINTYRE          3,933,603                                 SMACKDOWN YOUR      2,625,262
                                                                 VOTE

DUDLEY BOYZ            2,889,365                                 SOCIAL OUTCASTS     86/916,225; 86/916,215

D-VON DUDLEY           86/925,606                                SOLID GOLD          87094930

DX                     3,413,432                                 SPIRIT SQUAD        3,464,202

EARN THE DAY           87229693                                  STACK DOWN          86/011,478

EAT SLEEP BREAK THE    86/245,212                                STARDUST            86/422,199
STREAK

ECW                    3,282,316; 2,462,643; 4,679,362           STEPHANIE MCMAHON   3,130,691; 3,450,782

ECW ONE NIGHT STAND    3,319,727; 3,446,487; 78/549,078          STONE COLD          3,684,739; 77/291,491

ECW VIXENS             3,584,808                                 STONE COLD STEVE    3,659,657
                                                                 AUSTIN

EDDIE GUERRERO         2,966,483; 3,159,940; 3,149,523           SUMMER RAE          86/090,839

EDGE                   4,430,403; 2,649,476; 77/940,892          SUMMERSLAM          1,884,646; 4,748,785; 2,702,648;
                                                                                     4,052,025; 4,052,026

ELIMINATION CHAMBER    3,878,682; 4,451,591; 4,194,955;          SUNDAY NIGHT HEAT   2,363,921
                       4,094,125; 86/030,095

ENZO                   87010913                                  SUPERSTAR INK       86/813,724

ENZO AMORE             87310864                                  SUPLEX CITY         86/581,713

EPICO                  87073837                                  SURVIVOR SERIES     1,860,719; 1,563,878; 3,013,724;
                                                                                     3,985,965; 77/061,038

EREBUS PICTURES        86/704,216; 86/704,254; 86/704,251;       SWERVED             86/579,887
                       86/704,269; 86/704,196

ERICK ROWAN            86/924,968                                TABLE FOR 3         86/813,736

EUGENE                 3,024,662; 3,024,663                      TABOO TUESDAY       3,194,947; 87/540,071

EVA MARIE              86/925,623                                TAMINA SNUKA        86/087,198

EVAN BOURNE            3,720,967; 4,135,949                      TAZZ                77/288,329

EVE TORRES             86/429,970                                TEAM BRING IT       86/818,377

EVOLUTION              2,885,200                                 TED DIBIASE         3,809,219

EXTREME                3,614,190; 78/073,881                     TENSAI              4,782,305
CHAMPIONSHIP
WRESTLING


                                                             6
      Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 8 of 13 PageID: 915
MARK                   REG/ SERIAL#(s)                           MARK                    REG/ SERIAL#(s)

EZEKIEL JACKSON        3,933,604                                 THE AUTHORITY           86/528,551

FATAL FOUR WAY         3,945,860; 3,959,206; 3,945,863;          THE BASH                4,071,009
                       4,313,379

FCW                    3,592,664; 85/711,451; 85/895,236         THE BIG GUY             86/864,365

FEED ME MORE           86/864,345                                THE BIGGEST PARTY OF    3,321,550
                                                                 THE SUMMER

FESTUS DALTON          3,689,882                                 THE BOOGEYMAN           86/569,583

FINLAY                 3,697,421                                 THE CORRE               4,218,593

FINN BALOR             4,899,322                                 THE GAME                2,858,755; 86/704,206

FLORIDA                3,552,242; 3,727,374; 3,697,278           THE GOLD STANDARD       3,712,662
CHAMPIONSHIP
WRESTLING

FRIDAY NIGHT           3,301,799                                 THE GREAT AMERICAN      2,109,152; 2,194,671
SMACKDOWN                                                        BASH

FUNKADACTYLS           4,495,385                                 THE GREAT KHALI         3,420,447

GLAMAZON               3,828,716                                 THE HERO IN ALL OF US   87304757

GLOBAL                 86/912,043                                THE HEARTBREAK KID      3,568,362
CRUISERWEIGHT
SERIES

GOLDEN TRUTH           87095709                                  THE HURRICANE           2,681,342

GOLDUST                2,129,106; 2,675,279                      THE MIZ                 86/001,322

GORGEOUS GEORGE        77/758,976; 77/758,980; 86/846,807;       THE MONDAY NIGHT        4,572,755
                       86/846,818; 86/846,827; 86/912,904
                                                                 WAR

GRAN METALIK           87135488; 87135457; 87134942              THE NEW DAY             4,896,325; 86/901,772; 86/901,785

HARD HITTING REALITY   86/665,408                                THE REVIVAL             86/892,625; 86/892,629; 86/892,624

HARDCORE HOLLY         3,118,011                                 THE ROCK                2,514,522; 2,633,988; 2,572,837;
                                                                                         2,572,838; 86/781,167; 86/788,029;
                                                                                         86/806,967; 86/806,924

HBK                    3,565,556                                 THE ROCK JUST BRING     87270318
                                                                 IT

HEATH SLATER           3,933,991                                 THE UNDERTAKER          1,755,782

HE HATE ME             87192018                                  THE WWE EXPERIENCE      3,442,191

HELL IN A CELL         4,067,781; 4,074,565; 77/837,247;         THE WWE LIST            86/813,745
                       3,912,015; 4,158,177

HHH                    3,091,120; 3,034,385; 2,841,514           THEODORE LONG           4,651,210

HLR                    86/940,545                                TITANTRON               4,084,430


                                                             7
       Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 9 of 13 PageID: 916
MARK                    REG/ SERIAL#(s)                          MARK                   REG/ SERIAL#(s)

HORNSWOGGLE             3,489,434; 3,658,547                     TITUS O'NEIL           86/087,187

HUNICO                  4,535,705                                TJ PERKINS             87215088

HUNTER HEARST           3,838,295                                TLC: TABLES, LADDERS   4,088,347; 4,164,913; 3,875,573;
                                                                                        4,459,369
HELMSLEY                                                         & CHAIRS

HUSTLE LOYALTY          3,937,302; 85/923,871; 85/923,831;       TOO HOT FOR TV         86/813,705
                        86/787,917
RESPECT

IMMORTALS               4,905,922; 86/426,191                    TONY NESE              87214309

IN YOUR HOUSE           3,381,509                                TOP ROPE               4,019,774

INTERCONTINENTAL        87091198                                 TORITO                 4,589,869
CHAMPION

IT'S WAY OVER THE TOP   86/160,847                               TORRIE WILSON          78/403,211

JAKKED                  4,867,443                                TOTAL DIVAS            4,696,548; 4,902,232; 85/910,206;
                                                                                        85/910,202; 85/910,201; 85/910,200

JAMIE NOBLE             3,752,694                                TOUGH ENOUGH           2,757,458; 4,063,650; 4,580,405;
                                                                                        4,023,271; 86/611,330; 86/611,338

JASON JORDAN            87/134,931                               TREVOR MURDOCH         3,752,688

JAZZ                    78/386,106                               TRIBUTE TO THE         3,641,851
                                                                 TROOPS

JBL                     3,959,446                                TRIPLE H               2,780,659; 3,003,874; 2,991,990;
                                                                                        2,991,991

JERRY "THE KING"        3,131,928                                TRIPLE THREAT          2,768,658
LAWLER

JEY USO                 4,096,086                                TWELVE ROUNDS          3,689,999

JIMMY USO               4,096,085                                TYLER BREEZE           86/836,541

JIMMY WANG YANG         3,570,860                                TYLER REKS             4,096,082

JINDER MAHAL            4,535,704                                TYSON KIDD             4,130,719

JOHN CENA               2,957,043; 3,169,452; 3,074,517;         ULTIMATE WARRIOR       86/883,984; 86/884,027; 86/884,011;
                        3,088,504; 86/787,877; 86/787,885;                              86/883,994; 86/883,968
                        86/787,899

JOHN MORRISON           3,648,246; 3,909,942                     UMAGA                  3,420,413

JOHNNY NITRO            3,481,534                                UNDERTAKER             1,771,405; 1,771,513; 1,755,482;
                                                                                        2,327,493; 1,980,341; 4,744,469;
                                                                                        86/421,791

JTG                     3,684,601                                UNFORGIVEN             2,576,331; 2,666,552; 2,525,314

JUDGMENT DAY            2,686,549; 2,621,441; 2,700,343;         VENGEANCE              2,978,955; 4,094,162
                        4,056,805

JUST BRING IT           86/424,758                               VICKIE GUERRERO        3,719,034



                                                             8
    Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 10 of 13 PageID: 917
MARK                 REG/ SERIAL#(s)                        MARK                 REG/ SERIAL#(s)

JUSTIN GABRIEL       3,933,998                              VICTORIA             3,130,667; 3,024,639

KAITLYN              86/087,245                             VIKTOR               87073814

KALISTO              86/925,604                             VINCE MCMAHON        3,303,304

KANE                 2,635,378; 3,261,934; 3,042,739;       VIPER                3,938,019
                     87/751,145

KARL ANDERSON        87017732                               VISCERA              3,525,023

KAYFABE              85/553,175                             VLADIMIR KOZLOV      3,720,970

KELLY KELLY          3,658,650                              WADE BARRETT         3,933,990

KENNY DYKSTRA        3,752,686                              WARRIOR              2,299,387

KEVIN OWENS          86/434,333                             WCW                  3,735,299; 2,964,395; 3,139,777;
                                                                                 3,502,189; 85/896,161

KHARMA               4,332,384                              WILLIAM REGAL        3,550,963

KING OF KINGS        3,584,739; 78/802,596                  WORD LIFE            3,209,593; 78/434,926

KING OF THE RING     87119716; 87119708                     WRESTLEFEST          85/498,360

KNUCKLEHEAD          4,168,294; 4,168,293                   WRESTLEMANIA         4,780,778
                                                            REWIND

KOFI KINGSTON        3,720,955                              WRESTLEMANIACS       86/517,906

KONNOR               87073822                               WRESTLEMANIART       3,712,674

LANA                 86/925,751                             WWE ACTIVE           85/764,201; 85/790,729

LANCE CADE           3,752,687                              WWE ALL STARS        4,046,290

LAST OUTLAW          86/569,613                             WWE AUTHENTIC WEAR   4,045,760

LAYLA                3,781,553                              WW BASICS            3,931,181

WWE BATTLEGROUND     4,622,177; 4,622,178; 4,622,175;       WWE NETWORK          4,632,692; 4,614,127; 4,768,910;
                     86/016,427; 86/016,416                                      4,621,480

WWE BRAGGING         4,159,815                              WWE NXT              4,115,464; 3,945,846; 85/932,497;
                                                                                 86/030,958
RIGHTS

WWE BRAWL            86/222,737; 86/030,074                 WWE PAYBACK          4,744,095; 4,914,063; 85/860,084

WWE BREAKING POINT   3,917,665; 3,917,666; 77/744,186       WWE RIDE ALONG       86/842,720

WWE CHAMPIONS        86/787,291                             WWE RIVALRIES        86/297,911

WWE CLASSICS ON      3,981,909                              WWE ROADBLOCK        86/921,626; 86/923,814; 86/923,825
DEMAND

WWE COUNTDOWN        4,589,113                              WWE SATURDAY         4,495,592; 85/700,345; 85/696,472;
                                                                                 85/696,481
                                                            MORNING SLAM

WWE CULTURE SHOCK    86/813,697                             WWE SLAM CITY        4,773,383; 4,594,083; 4,657,055;

                                                        9
       Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 11 of 13 PageID: 918
MARK                    REG/ SERIAL#(s)                           MARK                  REG/ SERIAL#(s)
                                                                                        85/960,513; 85/960,457

WWE EXTREME RULES       3,850,887; 4,042,468; 4,042,467;          WWE SLAM SHOT         85/836,836
                        3,850,888; 4,905,420

WWE FAST LANE           86/433,483; 86/433,461; 86/433,434        WWE SPOTLIGHT         85/674,269; 85/671,711; 85/671,360

WWE HALL OF FAME        4,610,179                                 WWE STUDIOS           3,778,837

WWE IMMORTALS           86/426,172; 86/426,181                    WWE SUPERCHARGE       86/090,725

WWE INSIDER             85/788,235                                WWE SUPERSTARS        3,871,019; 77/626,294; 86/030,985;
                                                                                        86/030,989; 86/030,995

WWE LEGENDS HOUSE       4,589,123                                 WWE TALKING SMACK     87123129

WWE LIVEWIRE            4,466,922                                 WWE THE HERO IN ALL   86/541,526
                                                                  OF US

WWE MAIN EVENT          4,895,969; 4,495,510; 86/825,628          WWE TOUGH TALK        86/813,731

WWE MATCH JUKEBOX       3,081,964                                 WWE UNFILTERED        86/813,712

WWE MUSIC POWER 10      86/813,686                                WWE UNIVERSE          3,854,270; 3,778,789; 87/781,425

WWE UNLIMITED           3,081,963                                 YES MOVEMENT          86/189,952

WWESHOP                 86/806,867                                YOSHI TATSU           4,096,083

WWWYKI                  4,795,795                                 YOU CAN'T SEE ME      3,331,242

XAVIER WOODS            86/925,614                                ZACK RYDER            4,047,339

XFL                     85/720,169; 87/509,464                    ZEB COLTER            86/086,152

Y2J                     86/900,420                                THEN NOW FOREVER      88287464




3:16                    87/543,714                                LINCE DORADO          87/495,153

ABSOLUTION              87/698,176                                LIV MORGAN            87/396,540

AKIRA TOZAWA            87/438,719                                MATT HARDY            87/495,122

ALEISTER BLACK          87/462,502                                MICKIE JAMES          87/495,138

ANDRADE "CIEN"          87/540,058                                MIZ & MRS.            87/759,981
ALMAS

ARIYA DAIVARI           87/438,710                                MUSTAFA ALI           87/429,951

BIG CASS                87/420,403                                NIKKI CROSS           87/397,307

BILLIE KAY              87/397,302                                ONEY LORCAN           87/388,779

BRUISERWEIGHT           87/458,744                                PEYTON ROYCE          87/397,295

BUDDY MURPHY            87/396,521                                PROJECT ROCK          87/671,569

DASH WILDER             87/489,129                                RODERICK STRONG       87/388,770
                                                             10
    Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 12 of 13 PageID: 919
MARK                 REG/ SERIAL#(s)               MARK                  REG/ SERIAL#(s)

ELIAS SAMSON         87/390,591                    RUBY RIOT             87/397,352

EMBER MOON           87/396,530                    SAMIR SINGH           87/489,185

ERIC YOUNG           87/390,577                    SCOTT DAWSON          87/489,116

ERICK ROWAN          87/398,739                    SOUTHAW REGIONAL      87/381,445
                                                   WRESTLING

FOR THE LOVE OF      87/608,831                    SUNIL SINGH           87/489,201
FOOTBALL

GURV SIHRA           87/438,741                    THE IRRESISTIBLE      87/759,868
                                                   FORCE

HARDY BOYZ           87/413,496; 87/413,487        THE MAHARAJAH         87/424,640

HARV SIHRA           87/438,832                    THE MOST PATRIOTIC    87/714,086
                                                   SHOW ON TELEVISION

HOHO LUN             87/429,959                    TJP                   87/431,241

IMMUNE TO FEAR       87/439,039                    TOMMASO CIAMPA        87/540,049

JACK GALLAGHER       87/420,422                    TYE DILLINGER         87/388,738

JAMES ELLSWORTH      87/489,043                    TYLER BATE            87/429,937

JEFF HARDY           87/495,132                    WESLEY BLAKE          87/390,610

JOHNNY GARGANO       87/540,031                    WWE MIXED MATCH       87/671,348
                                                   CHALLENGE

KASSIUS OHNO         87/388,759                    WWE ROCKSTARS         87/460,177

KONA REEVES          87/390,598                    WWE STRAIGHT TO THE   87/751,107
                                                   SOURCE

HALFTIME HEAT        88278526                      WORLDS COLLIDE        88248181

LIGHTNING FIST       88149831                      WCCW                  88134527

THE GLORIOUS ONE     88132522                      WORLD CLASS           88142576
                                                   CHAMPIONSHIP
                                                   WRESTLING

THE AWESOME ONE      88132537                      FEARLESS NIKKI        88132555

PHENOMENAL ONE       88132568                      WCW SATURDAY NIGHT    88129083

ALL STAR WRESTLING   88127121                      WCW THUNDER           88129097

FALL BRAWL           88127610                      HALLOWEEN HAVOC       88127603

WALK WITH ELIAS      88103132                      STARRCADE             88117085

COREY GRAVES         88082155                      BOBBY LASHLEY         88073749

BLUDGEON BROTHERS    88054174                      VELVETEEN DREAM       88054185

                                              11
    Case 2:19-cv-09039-SDW-LDW Document 13-1 Filed 04/12/19 Page 13 of 13 PageID: 920
MARK                   REG/ SERIAL#(s)           MARK                  REG/ SERIAL#(s)

WOKEN WARRIOR          87873956                  GLOBAL LOCALIZATION   87867138

SARAH LOGAN            88073309                  MIKE KANELLIS         88073301

BRITISH STRONG STYLE   88003965                  ADAM COLE             88103135




                                            12
